Citation Nr: 0614242	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04- 26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 until January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of sleep disturbance, anxiety, 
recurrent intrusive thoughts, nightmares, irritability, 
concentration deficit, and suicidal ideation, with a GAF 
score predominantly from 40 to 50.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

As the June 2002 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  As such, there is no 
further VCAA duty to notify the appellant on how to 
substantiate the claim for service connection for PTSD.  
Further, his filing of a notice of disagreement as to initial 
rating assigned in the June 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 50 
percent evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for his service-
connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private treatment and 
examination.  Additionally, a January 2004 lay statement from 
the veteran's girlfriend is of record.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations--in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Lesser ratings, not pertinent 
in this case, are contemplated with reduced levels of social 
and occupational impairment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Analysis

The veteran is presently assigned a 50 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  The Board has 
reviewed the evidence of record and in the Board's judgment, 
the evidence supports assignment of the next-higher 70 
percent evaluation under the general rating formula for 
mental disorders.

In so finding, the Board observes the evidence of record does 
demonstrate the veteran suffers from some impaired impulse 
control and has difficulty adapting to stressful situations.  
The veteran stated in his VA examination conducted in March 
2004 that he was often volatile at work when coworkers 
disregarded safety measures.  The veteran further stated in 
his May 2002 VA examination that he has a history of yelling 
at coworkers.  The veteran also stated in both his May 2002 
and March 2004 VA examinations that he made career choices at 
work that allowed him to isolate from coworkers stating that 
he gave up work as a foreman and superintendent in order to 
avoid dealing with people all day long.  The psychological 
reports of L.M., Ph.D. dated from May 2003 to April 2004 
include findings of very high levels of constant anxiety, 
inability to tolerate strangers and crowds, decreased short-
term memory, and low self-esteem.  The veteran also 
complained of chronic sleep deprivation, due to night 
terrors, nightmares and nonrestorative sleep.  The veteran 
also reported hypervigilance, chronic suspiciousness, 
obsessional worrying, very high levels of constant anxiety, 
and combat flashbacks coupled with avoidance of situations 
and stimuli associated with combat or memories of combat.  
The veteran's claim file also contains a letter in support of 
his claim submitted by the veteran's girlfriend dated in 
January 2004.  The veteran's girlfriend states the veteran is 
often very angry, avoids crowds, has no friends, is 
emotionally withdrawn, and has problems with drugs and 
alcohol.

In addition to the above findings, the veteran did express 
both suicidal and homicidal ideation.  The examining 
psychologist, L.M., Ph.D., stated the veteran indicated daily 
episodes of rage with occasional urges to physically hurt and 
kill others.  The psychologist also stated the veteran 
attempted suicide on one occasion with a loaded handgun.  The 
attempt was averted by intervention of the veteran's son.  
The veteran denied current suicidal or homicidal ideation on 
VA examination in March 2004.  However, the reports of L.M., 
Ph.D. demonstrate continued suicidal and homicidal ideation 
during the course of the veteran's treatment.

Additionally, the psychological reports of L.M., Ph.D. 
contained four GAF scores of 40 from May 2003 to September 
2003, one GAF score of 35 from November 2003 and five GAF 
scores of 45 from March 2004 to April 2004.  These ten GAF 
scores consistently represent serious symptoms and serious 
impairment in social, occupational or school functioning.  
These GAF scores are consistent with an increased level of 
impairment due to the veteran's service-connected PTSD.  

The Board does acknowledge the findings of two VA examiners 
that contradict the evidence presented above.  The two VA 
examination reports, dated in May 2002 and March 2004, 
provide a more moderate picture of the veteran's PTSD 
symptomatology.  The VA examiner for the May 2002 VA 
examination assigned the veteran an overall GAF score of 65.  
The VA examiner for the March 2004 VA examination assigned 
the veteran an overall GAF score of 47 and a GAF score due 
solely to PTSD of 58.  Further, in the report of VA 
examination dated in March 2004, the VA examiner addressed 
the veteran's November 2003 GAF score of 35.  The VA examiner 
concluded that GAF score was not an accurate reflection of 
the veteran's symptoms.  The VA examiner stated that the 
veteran was having moderate difficulty with work, school and 
family relationships.  Further he stated that the veteran's 
problems with alcohol and drugs lowered his overall GAF score 
into the range of serious symptoms.  He recommended the 
veteran obtain sobriety, which he believed may allow for more 
effective treatment of his PTSD symptoms. 

The Board has considered the findings of the VA examinations 
of record.  However, it is not clear that the VA examiner who 
conducted the March 2004 examination had full access to the 
psychological reports of L.M., Ph.D.  The only report of 
L.M., Ph.D. which was part of the veteran's claim file at the 
time of the March 2004 VA examination was the psychological 
report dated in November 2003.  The remaining psychological 
reports from L.M., Ph.D. were not made part of the veteran's 
claims file until September 2004.  Therefore, the VA examiner 
who conducted the March 2004 examination had access to a 
small fraction of the veteran's private psychology treatment 
reports.  Because the extensive reports of L.M., Ph.D. 
detailed above were accompanied by reasoning consistent with 
the facts of record the Board finds these private 
psychological reports highly probative.  Therefore, the Board 
feels the findings of L.M., Ph.D. provide a more accurate 
picture of the veteran's PTSD symptomatology than the May 
2002 and March 2004 VA examinations.

For the foregoing reasons, then, a 70 percent evaluation for 
the veteran's service-connected PTSD is appropriate.  
However, a rating in excess of that amount is not for 
application.  Indeed, in order to qualify for a 100 percent 
rating, the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The criteria for a 100 percent rating have not been 
established here.  Indeed, there is no evidence of any 
obsessional rituals that interfere with daily activity.  The 
competent evidence does not reveal speech that is 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, the veteran's speech was spontaneous and fluent 
with intact syntax and grammar upon VA examination in March 
2004.  The veteran also did not demonstrate spatial 
disorientation, as he was oriented to person, place, time and 
purpose with regard to his May 2002 VA examination.  The 
evidence also fails to show any neglect of personal 
appearance and hygiene.  The March 2004 examination noted 
that the veteran was well groomed and upon VA examination in 
the May 2002 the veteran was casually dressed and adequately 
groomed.  In addition the veteran evidenced no 
hallucinations, delusions, or significant cognitive 
impairment upon VA examination in May 2002.

Additionally, the veteran has been successful in establishing 
and maintaining effective relationships.  The veteran 
reported in both his May 2002 and March 2004 VA examinations 
that he had had a successful relationship with his now 
deceased wife.  Also, he stated at his May 2002 VA 
examination that he is affectionate toward his son.  The 
veteran also is able to establish new relationships, 
evidenced by his ongoing relationship with his girlfriend of 
over three years.  In addition to establishing and 
maintaining effective relationships, the veteran reported in 
his March 2004 VA examination that he worked steadily for 
over 30 years as a heavy equipment operator.  

In conclusion, it is found that an assignment of a 70 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 100 percent 
evaluation for PTSD have not been demonstrated in the record.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


